 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MADIHA MINER,                                     No. 2:19-cv-01625-MCE-CKD PS
12                        Plaintiff,
13             v.                                       ORDER
14    PROPERTY CONCEPTS, INC., et al.,
15                        Defendants.
16

17            On November 14, 2019, the magistrate judge filed findings and recommendations, which

18   were served on the parties and which contained notice that any objections to the findings and

19   recommendations were to be filed within fourteen (14) days. ECF No. 6. No objections were

20   filed.

21            Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

22   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

23   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

24   1983).

25            The Court has reviewed the applicable legal standards and, good cause appearing,

26   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,

27   IT IS HEREBY ORDERED that:

28            1.     The findings and recommendations, ECF No. 6, are ADOPTED in full;
                                                       1
 1         2.     This action is DISMISSED pursuant to Federal Rule of Civil Procedure 41(b); and

 2         3.     The Clerk of Court is directed to close the case.

 3         IT IS SO ORDERED.

 4   Dated: February 4, 2020

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
